DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated 
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color, namely figures 1-4. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because “federateion” and “idel” in figure 1 should be corrected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400, 150, 180, and 212 from paragraph 029.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 1 is objected to because of the following informalities: the comma should be removed from the end of line 7.  Appropriate correction is required.
Claims 9 and 16 are objected to because of the following informalities: “DR site” should be --DR sites-- in lines 10 and 4 respectively and the commas should be removed from the ends of lines 13 and 7 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5, 14, and 17 include the phrase “storing in a file system address location of each replica of each file”.  It is unclear what is meant by the phrase “a file system address location”.  The specification does not use this phrase.  The specification refers to the directories storing addresses for each of the files (paragraph 018) and directory entries storing IP address and directory path (paragraph 019).  It is unclear whether this 
Claims 6, 15, and 19 are missing something in the phrase “local site determining”.  It is unclear whether a semicolon is missing, a preposition is missing, or something else entirely.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bode (US 2018/0232162).
In regards to claims 1, 9, and 16, Bode teaches a system comprising:
a plurality of storage systems (Backup Data Storages 160-166) distributed in a plurality of data recovery (DR) sites (Backup Servers 120-126);
an analytical engine (“In block 502, at each of the backup servers, the backup server pre-fetch score of each of the backup servers is summed up to generate a total pre-fetch score.”, paragraph 0039);
a backup manager (Backup Servers 120-126);
a load balancer (“In block 402, the backup server receiving the request identifies a backup server to provide the job information and sends a response to the client 
wherein the analytical engine, backup manager, and load balancer employ one or more processors (processing units 704, figure 7); and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform the steps (“The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”, paragraph 0098):
collect backup activity data of each of the DR site for a period of time (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039);
use the activity data to predict future activity load for each of the DR sites (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040);
upon receiving a restore request determine which of the DR sites stores required backup files (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043); and,
use the future activity load to determine which of the sites has low activity load and forward the restore request to the DR site having the low activity load (“In block 604, the backup server identifies a backup server of the plurality of backup servers with a lowest backup server score. In block 606, the backup server returns the identified backup server to the client.”, paragraph 0043; “In block 404, the client receives the response identifying a backup server.”, paragraph 0037; “In block 406, the client sends a request to the identified backup server to start the restore job.”, paragraph 0038).
In regards to claim 8, Bode further teaches that collecting backup activity data is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to predict future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).
In regards to claim 10, Bode further teaches the collect backup activity data step is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to update the predicted future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206).
In regards to claims 2 and 11, Bode teaches claims 1 and 10.  Bode fails to teach that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of nodes, for instance, comprising (but not limited to) data associated with one or more of the following: usage of processing unit, the usage of memories and I/O condition at the node.”, paragraph 0037) in order to “thus have greater reference value for predicting the workload accurately” (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai such that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site in order to “thus have greater reference value for predicting the workload accurately” (id.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of De Micheli (Synthesis and Optimization of Digital Circuits.
In regards to claim 3, Bode teaches claim 1.  Bode fails to teach quantizing the future activity load into N activity levels.  De Micheli teaches quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with De Micheli to include quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 4, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384).
In regards to claims 5 and 17, Bode further teaches a corresponding indication of predicted activity load level for the site corresponding to the address location (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode fails to teach storing in a file id.).
In regards to claim 18, Bode further teaches that the program code includes further instructions to periodically collect the backup activity data (“Control begins at block 500, with each of the backup servers periodically determining a backup server .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Murphy et al. (US 2010/0274983).
In regards to claim 6, Bode teaches claim 1.  Bode fails to teach upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033) determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Murphy to include upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).
In regards to claim 7, Murphy further teaches when it is determined that other site stores a replica, determining whether the other site's predicted activity level is lower than predicted activity level of the local site and, if so, forwarding the request to the other site (“In an alternative example, super peer 630 and/or another entity from which the restoring peer 610 accesses catalogue 634 can utilize similar network analysis in order to select an optimal location from among a plurality of locations that retains a file .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206) and De Micheli (Synthesis and Optimization of Digital Circuits).
In regards to claim 12, Bode in view of Dai teaches claim 11.  Bode in view of Dai fails to teach the step further comprising quantizing the future activity load into N activity levels.  De Micheli teaches the step further comprising quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai and De Micheli to include the step further comprising quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 13, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206) and Kitamura (US 2007/0214384).
In regards to claim 14, Bode further teaches the step of storing in a corresponding indication of predicted activity load level for the site corresponding to the address location (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode in view of Dai fails to teach the step of storing in a file system address location of each replica of each file.  Kitamura teaches the step of storing in a file system address location of each replica of each file (“In the present embodiment, the information that the files/directories under the directory ‘a4’ are managed by host 1B is stored in the directory entry 121. When the i-node number 71 in the directory entry 121 is `-1`, it means that the files/directories under the directory whose name is in the file/directory name field 81 is in another file server, and the necessary information to access another file server is described in the file/directory name field 81 as the format of `directory name`:`hostname`:`filesystem name` (the top directory name in the target file server where the corresponding directory resides).”, paragraph 0038; “In each file server (host) 1A-1N, there is a driver 101, a local file system 102, a network file system 103, and a backup program 104. The driver 101 and local file system 102 are used to access disks 32A-1 to 32N-1 and disks 32A-2 to 32N-2 in disk storages 3A-3N. Network file system 103 processes file access requests from client host 4 in accordance with network file id.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206), Kitamura (US 2007/0214384), and Murphy et al. (US 2010/0274983).
In regards to claim 15, Bode in view of Dai and Kitamura teaches claim 14.  Bode in view of Dai and Kitamura fails to teach the step, upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches the step, upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other 
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai, Kitamura, and Murphy to include the step, upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384) and Murphy et al. (US 2010/0274983).
In regards to claim 19, Bode in view of Kitamura teaches claim 18.  Bode in view of Kitamura fails to teach upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033) determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations 
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Kitamura and Murphy such that upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384), Murphy et al. (US 2010/0274983), and Dai et al. (US 2018/0300206).
In regards to claim 20, Bode in view of Kitamura and Murphy teaches claim 19.  Bode in view of Kitamura and Murphy fails to teach that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vijayan (US 2014/0310246) teaches using criteria to select a media agent for restore.  Zhao (CN 110716690) teaches data recovery based on network state and CPU utilization.  Martynov (US 2020/0410418) teaches analyzing cloud backup options and predicting future backup and restores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        18 March 2022